           Case 6:19-cv-06403-WMS Document 18 Filed 09/30/20 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

ERIK LAMONT BRYANT,

                           Plaintiff,

                   v.                                                          DECISION AND ORDER
                                                                                   19-CV-6403S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________



          1.       Plaintiff Erik Lamont Bryant brings this action pursuant to the Social Security

Act (“the Act”), seeking review of the final decision of the Commissioner of Social Security

that denied his application for disability insurance benefits under Title II and for

supplemental security income under Title XVI of the Act. (Docket No. 1.) The Court has

jurisdiction over this action under 42 U.S.C. § 405(g).

          2.       Plaintiff protectively filed his Title II application with the Social Security

Administration on December 26, 2015. (R. 1 at 650.) Plaintiff also filed a Title XVI

application for supplemental security income on May 8, 2017. (Id.) Plaintiff alleged

disability beginning on November 21, 2015, due to left shoulder, left knee, and heartburn.

(R. at 691.) Plaintiff’s application was denied, and Plaintiff thereafter requested a hearing

before an administrative law judge (“ALJ”). On April 27, 2018, ALJ Brian Curley held a

hearing, at which Plaintiff, represented by his attorney, appeared and testified. (R. at 648-

89.) Vocational Expert Larry Takki also appeared and testified by telephone. At the time

of the hearing, Plaintiff was 46 years old, with a twelfth-grade education and some college,


1   Citations to the underlying administrative record are designated as “R.”
        Case 6:19-cv-06403-WMS Document 18 Filed 09/30/20 Page 2 of 13




and prior work experience as a delivery person, assistant manager, and airport security

screener. (R. at 690, 655-58.)

       3.      The ALJ considered the case de novo and, on May 21, 2018, issued a

written decision denying Plaintiff’s application for benefits. (R. at 97-111.) On April 4,

2019, the Appeals Council denied Plaintiff’s request to review the ALJ’s decision. (R. at

1.) Plaintiff then filed the current action on May 31, 2019, challenging the Commissioner’s

final decision. 2

       4.      Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 11, 14.) Plaintiff filed a response on

February 28, 2020 (Docket No. 16), at which time this Court took the motions under

advisement without oral argument. For the reasons that follow, Plaintiff’s motion is

granted, and Defendant’s motion is denied.

       5.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the


2The ALJ’s May 21, 2018, decision became the Commissioner’s final decision in this case when the
Appeals Council denied Plaintiff’s request for review.

                                               2
       Case 6:19-cv-06403-WMS Document 18 Filed 09/30/20 Page 3 of 13




Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

      6.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988). If supported by substantial evidence, the Commissioner’s

finding must be sustained “even where substantial evidence may support the plaintiff's

position and despite that the court’s independent analysis of the evidence may differ from

the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference and will not substitute “its own judgment for that of the [Commissioner], even

if it might justifiably have reached a different result upon a de novo review.” Valente v.

Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      7.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court of the United States recognized the validity

of this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-42, 107 S. Ct. 2287, 2291, 96 L. Ed.

2d 119 (1987).

      8.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,
             the [Commissioner] next considers whether the claimant has
             a “severe impairment” which significantly limits his physical or

                                            3
        Case 6:19-cv-06403-WMS Document 18 Filed 09/30/20 Page 4 of 13




              mental ability to do basic work activities. If the claimant
              suffers such an impairment, the third inquiry is whether, based
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider him
              disabled without considering vocational factors such as age,
              education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant's severe
              impairment, he has the residual functional capacity to perform
              his past work. Finally, if the claimant is unable to perform his
              past work, the [Commissioner] then determines whether there
              is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 416.920; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       9.     Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering his or her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423(d)(2)(A); 20

C.F.R. § 416.920(a)(4); Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1954,

76 L. Ed. 2d 66 (1983).

       10.     If the claimant is found disabled at any point, the Commissioner must also

determine if his disability continues through the date of the decision. To find that it does

not, the Commissioner must show that medical improvement has occurred which is




                                             4
        Case 6:19-cv-06403-WMS Document 18 Filed 09/30/20 Page 5 of 13




related to the claimant’s ability to work, or that an exception applies. 20 C.F.R. §§

404.1594(a) and 416.994(a).

       11.    To determine whether the claimant remains disabled and able to receive

supplemental security income, the Commissioner required to utilize a seven-step

sequential analysis, considering: (1) whether or not the claimant has an impairment or

combination of impairments which meet or equal the severity of an impairment listed in

Appendix 1 of Subpart P of Part 404 of the Social Security Regulations; (2) if the claimant

does not have such an impairment, whether there has been medical improvement in the

claimant's condition; (3) whether the claimant's medical improvement is related to his or

her ability to do work, i.e. whether or not there has been an increase in the residual

functional capacity based on the impairment(s) that was present at the time of the most

recent favorable medical determination; (4) if the claimant was determined to have no

medical improvement or if any medical improvement was determined to be unrelated to

ability to work, whether any of the specified exceptions apply; (5) whether or not the

claimant's current impairments, either individually or in combination, are severe; (6)

whether the claimant can still do work that he or she has performed in the past; and (7)

whether the claimant can do other work if not able to perform work done in the past.

Rodriguez v. Saul, No. 18-CV-01401 MJP, 2020 WL 5200691, at *3 (W.D.N.Y. Sept. 1,

2020) (citing O'Connor v. Astrue, No. 07-CV-141, 2009 WL 3273887, at *3–4 (W.D.N.Y.

Oct. 9, 2009)); 20 C.F.R. § 416.994(b)(5)(i)–(vii).

       12.    For a Title II claim for disability insurance benefits, the Commissioner must

also determine if the claimant is engaging in substantial gainful activity. 20 C.F.R. §

404.1594(f)(1).



                                             5
        Case 6:19-cv-06403-WMS Document 18 Filed 09/30/20 Page 6 of 13




        13.    The ALJ analyzed Plaintiff’s claim for benefits under the processes set forth

above. At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since November 21, 2015. (R. at 101.) At step two, the ALJ found that Plaintiff

has the severe impairments of degenerative joint disease of the left shoulder and left

knee, status post surgery, diabetes mellitus, obesity, and hypertension. (R. at 101.) At

step three, the ALJ found that Plaintiff does not have an impairment or combination of

impairments that meets or medically equals any impairment(s) listed in 20 C.F.R. Part

404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526). (R. at 102,

107.)

        14.    The ALJ then found that between November 21, 2015, and April 12, 2018,

Plaintiff had the residual functional capacity (“RFC”) to

               Perform sedentary work…. Except: he requires a cane for
               balance and ambulation; he is limited to frequent overhead
               reaching with his left upper extremity; avoid concentrated
               exposure to extreme cold; he would be absent from work at
               least 2 days per month or off-task in the workplace more than
               20% of the workday on a regular and continuing basis.

(R. at 102.)

        15.    At step four, the ALJ found that Plaintiff was unable to perform any past

relevant work between November 21, 2015, and April 12, 2018. (R. at 105.) At step five,

the ALJ found that between November 21, 2015, and April 12, 2018, there were no jobs

that exist in significant numbers in the national economy that Plaintiff could perform. (Id.)

Accordingly, the ALJ found that Plaintiff was disabled during that period. (R. at 107.)

        16.    Turning to the analysis for medical improvement, the ALJ found that

Plaintiff’s severe impairments as of April 13, 2018, are the same as those present from

November 21, 2015, to April 12, 2018. (Id.)

                                              6
        Case 6:19-cv-06403-WMS Document 18 Filed 09/30/20 Page 7 of 13




        17.    The ALJ then found that Plaintiff experienced medical improvement as of

April 13, 2018. (Id.) The ALJ further found that the medical improvement is related to the

ability to work because there was an increase in Plaintiff’s residual functional capacity.

(Id.). The ALJ found that, beginning April 13, 2018, Plaintiff had the RFC to

               Perform light work … except: he can sit, stand, or walk for 6
               hours each during an 8-hour workday; occasionally climb
               ramps or stairs; never climb ladders, ropes, or scaffolds;
               occasionally kneel, crouch, or crawl; frequently balance or
               stoop; frequently overhead reach with the left, non-dominant
               upper extremity; avoid concentrated exposure to extreme
               cold.

        (R. at 107.)

        18.    The ALJ found that Plaintiff is still unable to perform past relevant work, but

that there are jobs that exist in significant numbers that the national economy that Plaintiff

can perform. (R. at 109-10.) The ALJ therefore concluded that Plaintiff’s disability ended

April 13, 2018, and that Plaintiff has not become disabled again since that date. (R. at

110.)

        19.    Plaintiff argues that the ALJ’s finding of medical improvement is not based

on substantial evidence. For the following reasons, this Court agrees.

        20.    Plaintiff experienced left shoulder and left knee problems throughout the

period from November 2015 through the decision date. He injured his left shoulder in

May 2014, and Dr. John Goldblatt performed surgery on his shoulder in June 2014. (R.

at 866, 881-83, 1115.) He reinjured his shoulder at work in October 2015. (R. at 894.)

Plaintiff injured his left knee at work in June 2015. (R. at 931, 935.) He underwent knee

surgery with Dr. Michael Maloney in April 2016, but then reinjured his knee in a vehicle

collision in May 2016. (R. at 1459, 1049, 2547.) He had further knee surgery in September



                                              7
        Case 6:19-cv-06403-WMS Document 18 Filed 09/30/20 Page 8 of 13




2017, in which two screws were inserted in his knee. (R. at 1529-30, 2554.) In the months

following this surgery, Plaintiff expressed that the screws were causing pain, and

frequently asked to have them removed, but his doctor informed him could not happen

until one year after his surgery. (R. at 209.) On April 5, 2018, Dr. Maloney stated that

Plaintiff still had some “mechanical type symptoms likely due to muscle imbalance,” that

his remaining pain was due to hardware placement, and that Plaintiff may be a surgery

candidate for hardware removal surgery. (Id.) Dr. Maloney stated Plaintiff had difficulties

with ongoing strengthening exercises, and that he had encouraged Plaintiff to build some

endurance. (Id.). Dr. Maloney did not assess Plaintiff’s functional limitations, but assessed

him at 50% disability. (Id.) Dr. Maloney’s statement is copied verbatim on a workers’

compensation form. (R. at 4819.)

       21.    The ALJ found that the record supported a finding of disability up to April

12, 2018. He found that the medical opinion evidence supported that Plaintiff would be

absent from work, off-task, and would need an assistive device to walk. (R. at 103.)

       22.    In assessing the medical record for this first period, the ALJ gave only partial

weight to assessments by Dr. Maloney and Dr. Goldblatt rating Plaintiff’s disability in

terms of percentages. (R. at 103.) The ALJ explained this by noting that the percentages

varied widely, consistent with Plaintiff’s variable condition in the midst of treatment. (Id.)

He noted that Dr. Maloney assessed Plaintiff as able to work full time in August 2017, just

a month before his second knee surgery and that Dr. Maloney then assessed Plaintiff at

100% disability in December 2017. (R. at 104.)




                                              8
        Case 6:19-cv-06403-WMS Document 18 Filed 09/30/20 Page 9 of 13




       23.    The ALJ then found that Plaintiff’s symptoms improved as of April 13, 2018,

such that he was now able to work at a light exertional level, but was limited to “frequent

overhead reaching”. (R. 108).

       24.    The ALJ based his finding of medical improvement largely on statements

by Drs. Maloney and Goldblatt, finding that this evidence showed “benign findings” and

demonstrated a conservative course of treatment (R. at 108.) The ALJ noted that the

change from Dr. Maloney’s assessment of 100% disabled in December 2017 to 50%

disabled in April 2018 represented ”significant improvement.” (R. at 108.) The ALJ

therefore concluded that Plaintiff was capable of light work as of April 13, 2018. (Id.)

       25.    “Medical improvement is defined as any decrease in the medical severity of

a claimant’s impairment which was present at the time of the most recent favorable

medical decision that he or she was disabled or continues to be disabled.” Abril v. Comm'r

of Soc. Sec., No. 17-CV-6883L, 2019 WL 1552022, at *2 (W.D.N.Y. Apr. 10, 2019). “A

determination that there has been a decrease in medical severity must be based on

improvement in the symptoms, signs, and/or laboratory findings associated with [a

claimant’s] impairment(s).” 20 C.F.R. § 404.1594(b)(1).

       26.    However, where “the medical findings and reports merely diagnose the

claimant's impairments without relating the diagnoses to specific physical, mental, and

other work-related capacities, the administrative law judge's ‘determination of residual

functional capacity without a medical advisor's assessment of those capacities is not

supported by substantial evidence.’” Militello v. Comm'r of Soc. Sec., No. 17-CV-1046-

JWF, 2019 WL 1409711, at *3 (W.D.N.Y. Mar. 28, 2019) (quoting Palascak v. Colvin, No.

1:11-CV-592, 2014 WL 1920510, at *9 (W.D.N.Y. May 14, 2014)).



                                             9
       Case 6:19-cv-06403-WMS Document 18 Filed 09/30/20 Page 10 of 13




       27.    “Neither a reviewing judge nor the Commissioner is ‘permitted to substitute

his own expertise or view of the medical proof for the treating physician's opinion’ ... or

indeed for any ‘competent medical opinion.’” Burgess v. Astrue, 537 F.3d 117, 131 (2d

Cir. 2008) (citing Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998)). The ALJ appears

to have done just this this in finding Plaintiff’s knee improved as of April 13, 2018.

       28.    Here, the record does not contain any medical opinion regarding the

improvement of Plaintiff's knee after April 13, 2018. Rather, the ALJ based this finding on

Dr. Maloney’s observation that Plaintiff needed muscle strengthening and Plaintiff’s

“generally conservative” course of treatment. These do not constitute functional

assessments of Plaintiff’s physical abilities, and therefore cannot constitute sufficient

evidence that Plaintiff was not disabled. See Bayer v. Comm'r of Soc. Sec., No. 19-CV-

0009MWP, 2020 WL 3481451, at *6 (W.D.N.Y. June 26, 2020).

       29.    Plaintiff also argues that the ALJ’s reliance on Dr. Maloney’s changing

percentages of disability was error. This Court agrees. In connection with Plaintiff’s

workers’ compensation claim, Dr. Maloney’s calculated Plaintiff’s percentage of

temporary impairment as: 50% on February 22, 2017; 20% on June 1, 2017; 100% on

December 2017; and 50% on April 12, 2018. (See R. at 3268, 3017, 2564, 4819.) The

ALJ acknowledged the limited usefulness of these percentages in assessing Plaintiff’s

disability before April 2018 due to their fluctuation. (R. at 104). But in finding Plaintiff not

disabled as of April 13, 2018, the ALJ stated that the change from 100% to 50% supported

his finding of no disability. (R. at 108.)

       30.    Opinions providing percentages of disability for the purpose of state

workers' compensation claim are not entitled to weight in social security determinations.



                                              10
       Case 6:19-cv-06403-WMS Document 18 Filed 09/30/20 Page 11 of 13




Brush v. Berryhill, 294 F. Supp. 3d 241, 258 (S.D.N.Y. 2018) (citing 20 C.F.R. §

404.1504). First, they take over the Commissioner's role in determining the ultimate

question of disability and second, they are not function-by-function assessments. See

Coria v. Heckler, 750 F.2d 245, 247 (3d Cir. 1984) (noting that Social Security disability

determinations “are not geared to a percentage of disability, as are worker's

compensation disability conclusions” and thus “the ALJ could reasonably disregard so

much of the physicians' reports as set forth their conclusions as to [the claimant's]

disability for worker's compensation purposes.”); accord Ackley v. Colvin, 2015 WL

1915133, at *5 (W.D.N.Y. Apr. 27, 2015). Given that these percentages are not entitled

to weight in determining disability, and given that the ALJ found them of limited use due

to their fluctuation before April 2018, it is not clear how a subsequent fluctuation in

percentages could constitute substantial evidence in support of an RFC determination.

       31.    The ALJ’s assessment of Dr. Goldblatt’s medical opinion is similarly

problematic. Dr. Goldblatt’s May 1, 2018, opinion, to which the ALJ gave “significant

weight,” states that Plaintiff’s “left shoulder demonstrates painful limited range of motion,”

and that Plaintiff should “avoid repetitive overhead lifting” more than 15 pounds. (R. at

4825.) The opinion also indicates that Plaintiff could reach, including overhead, “0%” of

the time. (R. at 4826.)

       32.    The ALJ limited Plaintiff to “frequent” overhead reaching, finding that

additional limitations were not supported by the record. But the ALJ did not explain how

“frequent” reaching—defined in the regulations as between one third and two thirds of an

eight-hour workday—accounts for Dr. Goldblatt’s caution to avoid “repetitive” lifting, let

alone his indication that Plaintiff could not lift overhead at all. See Titles II & Xvi:



                                             11
       Case 6:19-cv-06403-WMS Document 18 Filed 09/30/20 Page 12 of 13




Determining Capability to Do Other Work-the Med.-Vocational Rules of Appendix 2, SSR

83-10 (S.S.A. 1983) (“’Frequent’ means occurring from one-third to two-thirds of the

time.”).

       33.    If there was evidence in the record supporting Plaintiff’s ability to lift

overhead up to two thirds of an eight-hour workday, the ALJ should have cited it. Without

such evidence, the ALJ’s RFC determination that Plaintiff could “frequently lift overhead”

is not supported by substantial evidence.

       34.    Plaintiff also argues that the ALJ failed to reconcile inconsistencies between

the opinion of Dr. Harbinder Toor and the ALJ’s RFC determination, and failed to consider

Plaintiff’s need for a cane to ambulate. Because remand is warranted on other grounds,

this Court will not consider these arguments here.



       IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 11) is GRANTED.

       FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

14) is DENIED.

       FURTHER, that this case is REMANDED to the Commissioner of Social Security

for further proceedings consistent with this opinion.

       FURTHER, that the Clerk of Court is directed to CLOSE this case.




                                            12
         Case 6:19-cv-06403-WMS Document 18 Filed 09/30/20 Page 13 of 13




         SO ORDERED.



Dated:        September 29, 2020
              Buffalo, New York

                                                 s/William M. Skretny
                                               WILLIAM M. SKRETNY
                                              United States District Judge




                                       13
